METHOD OF PREPARING ELECTRODE USING CURRENT COLLECTOR HAVING THROUGH-PORES OR HOLES
DETAILED ACTION

Remarks
Applicant's amendments and arguments have been entered. A reply to the Applicant's remarks/arguments is presented after addressing the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claim 15 has been canceled. Claims 1-9, 13, 16 and 18 are pending, wherein claims 1 is amended. Claims 1-9, 13, 16 and 18 are being examined on the merits in this Office action. 

Specification
The amended Specification filed on October 12, 2021 is acknowledged and accepted.

Claim Rejections - 35 USC § 103
Claims 1-2, 3-4, 6-9, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20090246629 A1, hereafter Nagai) in view of Suzuki et al. (US 20130022867 A1, hereafter Suzuki) and Huang (US 20130252091 A1, hereafter Huang).
claim 1, Nagai teaches (See, at least, Figs. 9-11 and 26) a method of preparing an electrode for a secondary battery, comprising:
(i) preparing a current collector (31 and 32, Figs. 9 and 10) in which through-pores or holes are formed (See 20a and 23a in, e.g., Figs. 9D and 9E);
(ii) roll pressing (See the term “guide roller 104” in [0085] and Fig. 7; [0084]) a shielding film (33, a slightly adhesive film or peelable film such as a REVALPHA or PANAPROTECT film, [0068]; See also Figs. 9-10) into close contact with one surface (e.g., 50a, Fig. 9) of the current collector to shield the through-pores or holes on the one surface of the current collector (e.g., Figs. 9-11). 
(iii) coating an electrode slurry (See, e.g., [0084] and 35 in Fig. 10A) on the other surface of the current collector to which the shielding film is not attached, and primarily drying to prepare an interim electrode (See, e.g., Fig. 10A, Fig. 11A and [0084], and/or Fig. 26 and [0056] describing the electrode slurry is also filled in the through-holes). Nagai is silent to temperatures of the drying. However, one skilled in the art would readily appreciate that the drying should be carried out at a melting point or less than the melting point of the shielding film, in order to prevent the shielding film from melting so as to proceed to the next step, i.e., the “Film separating step” (See, e.g., Fig. 11 B).  
(iv) removing the shielding film from the interim electrode (See, e.g., Fig. 10B, Fig. 11B); and
(v) secondarily drying the interim electrode to prepare the electrode (See, e.g., [0086], line 16).
In re Leshin, 125 USPQ 416.  See MPEP §2144.07.
Further, it is well known that a parafilm has a melting point of about 60 [Symbol font/0xB0]C (See, e.g., the previously attached file obtained by googling search for “melting point of parafilm”). It is obvious that one who performs the primary drying at a melting point or less than the melting point of the shielding film (parafilm) would set a temperature equal to or less than 60 [Symbol font/0xB0]C, which overlaps the claimed range of 30 [Symbol font/0xB0]C to 60 [Symbol font/0xB0]C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
prima facie obvious in the absence of criticality or unexpected results for the claimed time range. See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”. In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05 II-A.  Upon review of the instant specification, there does not appear to be any criticality to the claimed “5 minutes to 15 minutes”, which is therefore not patentably distinguishable from the prior arts.
Nagai in view of Suzuki is silent to the claimed specific ranges of temperature and time for the secondary drying. However, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP § 2144.05 IIA). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). As one of examples, Huang discloses active material slurries are coated on both sides of a current collector and filled into pores of the current collector ([0028]), followed by a drying process performed in a range of 100 [Symbol font/0xB0]C to 120 [Symbol font/0xB0]C for 1-12 hours ([0037]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have performed the secondarily drying of Nagai as modified in a temperature range of 100 [Symbol font/0xB0]C to 120 [Symbol font/0xB0]C for 1-12 hours, as taught by Huang, to form an electrode with active material layers coated on both sides of the current collector with predicable expectation of success,  since applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is prima facie obvious (MPEP § 2143). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In this regard, one of ordinary skill in the art would readily further modify Nagai as modified to arrive at the claimed ranges of temperature and time through routine optimization, since it involves merely ordinary capabilities of one skill in the art (MPEP § 2144.05 IIA). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Moreover, the temperature range of 100 [Symbol font/0xB0]C to 120 [Symbol font/0xB0]C said above overlaps that of 60 [Symbol font/0xB0]C to 120 [Symbol font/0xB0]C as claimed. In prima facie case of obviousness exists. See MPEP § 2144.05 (I).  
As to the claimed “more than 20 hours” for the secondarily drying, Nagai as modified teaches the primarily drying lasts 1-12 hours. However, one skilled in the art would readily appreciated that the drying time of the electrode depends on the temperature during the drying, and would accordingly adjust the drying time to ultimately obtain a dried electrode. One of ordinary skill in the art would easily arrive at the claimed “more than 20 hours” through routine optimization, since it involves merely ordinary skill in the art. The change of drying time is prima facie obvious in the absence of criticality or unexpected results for the claimed time range. See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”. In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). (MPEP 2144.05 II-A).
Upon review of the instant specification, there does not appear to be any criticality to the claimed “more than 20 hours”, which is therefore not patentably distinguishable from the prior arts.

claim 2, Nagai as modified teaches the method of claim 1, wherein the current collector may be an aluminum foil (See, e.g., [0068] and [0104]) having an open-percentage (reading on “opening ratio” as claimed) of 40-60% ([0104]), overlapping the claimed ranges of 15% to 70% (claim 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Nagai as modified teaches the method of claim 2, but is silent to a metal foamed body as claimed. However, employing a metal foamed body as a current collector is well known in prior arts. For example, Huang discloses using a porous metal foam having a porosity of 20% to 95% as a current collector of a battery ([0027]). It would have been obvious to one of ordinary skill in the art to readily employ a porous metal foam having a porosity of 20% to 95% as the current collector the battery of Nagai, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  See MPEP § 2144.07. The range of 20% to 95% overlaps the range of 70% to 98% of the porosity of the metal foamed body, as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 4, Nagai as modified teaches the method of claim 2, but is silent to a metal foamed body as claimed. However, employing a metal foamed body as a current collector is well known in prior arts. For example, Huang discloses using a porous metal foam having a porosity of 20% to 95% as a current collector of a battery ([0027]). It would have been re Leshin, 125 USPQ 416.  See MPEP § 2144.07. The range of 20% to 95% overlaps the range of 70% to 98% of the porosity of the metal foamed body, as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Further, since Nagai modified by Huang teaches a substantially identical metal foamed body having a similar range of porosity to that as claimed, it is reasonably expected that the opening ratio of the metal foamed body of Nagai in view of Huang has similar opening ratios to those as claimed. This is because: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I.
Regarding claims 6-9, Nagai as modified teaches the method of claim 1, and further teaches that the number of through-holes formed on the current collector is not particularly limited and can be appropriately set so long as they do not hinder the movement of the anions or lithium ions ([0104]). As such, one of ordinary skill in the art would readily arrive at the claimed values in claims 6-9 through routine experimentation, since it involves ordinary capabilities of one skilled in the art. Where the general conditions of a claim are disclosed in the 
Regarding claim 13, Nagai as modified teaches the method of claim 1, and further teaches the electrode slurry further include a binder and/or a conductive material ([0101] or/and [0103]).
Regarding claim 16, Nagai as modified teaches the method of claim 1, and further teaches “between (iv) the removing the shielding film from the interim electrode and (v) the secondarily drying the interim electrode, further comprising coating the electrode slurry on one surface of the current collector from which the shielding film is removed” (See, e.g., Fig. 10C, Nagai).
Regarding claim 18, Nagai as modified teaches the method of claim 1, wherein in (iii), the coating the electrode slurry on the other surface of the current collector to which the shielding film is not attached, the electrode slurry is in all of the through-pores or holes of the current collector (See, e.g., [0084], Fig. 10 A, Nagai).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Suzuki and Huang, as applied to claim 1 above, and further in view of Kozuki et al. (US 20090239139 A1, hereafter Kozuki).
Regarding claim 5, Nagai as modified teaches the method of claim 1, but is silent to a thickness of 10 µm to 20 µm for the current collector. However, the thickness range of the current collector is recognized as part of the ordinary capabilities of one skilled in the art without exercising inventive skill and can be routinely achieved by routine experimentation. For instance, Kozuki discloses a current collector having a thickness of 20 µm or less ([0112]). It prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the Krauss reference are moot, because it has been removed from the rejections in this Office action.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the judgment on obviousness is based on published prior arts and general knowledge which was within the level of ordinary skill in the art. The obviousness rejections are therefore proper.
In response to applicant's argument that Suzuki discloses a drying temperature of 80 [Symbol font/0xB0]C, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Specifically, it is respectfully noted that Suzuki discloses a drying at 80 [Symbol font/0xB0]C for only 1 minute. In such a short period, one skilled in the art would readily appreciate that the parafilm would not melt (or melts but not discernible). The purpose of this drying at 80 [Symbol font/0xB0]C is only to remove the solvent NMP rather than to melt the parafilm ([0168]). The disclosed later step of taking off the parafilm from the current collector indicates Suzuki does not intend to melt the parafilm. Thus, in order to avoid melting the parafilm and ensure a smooth removal of the parafilm from the current collector in a later step, one of ordinary skill in the art would select a drying temperature lower than the melting point of the parafilm, which is about 60 [Symbol font/0xB0]C. The motivation to combine Suzuki has been described above. In addition, what is more important is that “[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.” (In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983)), and “Combining the teachings of references does not involve an ability to combine their specific structures.” (In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973)). Office personnel may take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), at 418, 82 USPQ2d at 1396. Combining teachings of Suzuki does not necessarily require to combine a (or each) specific teaching, such as a drying temperature at 80 [Symbol font/0xB0]C.
Applicant’s argument with respect to Fig. 14 and Fig. 8 is not persuasive or moot because they are not relied upon to reject the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727